Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The substitute specification filed 10-23-20 has been approved for entry by the examiner.
3)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4)	Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US D811,323) in view of Ajovitta et al (US 2017/0368889) and Eromaki (US 2004/0163746).
	Mori discloses a stud pin for automobile tire [title] and illustrates a stud pin comprising a tip, a body portion and a bottom flange [FIGURES 1-7].  The body has a hexagon shape having six sides [FIGURE 4]  A body contour shape of the body portion is a polygonal shape comprising vertex angles [FIGURE 4].  The bottom flange has an anisotropic shape [FIGURE 4].  The bottom flange is slightly elongated so as to have long sides and short sides having different lengths [FIGUR E4].  A flange contour shape of the bottom flange comprises recesses portions wherein each recess portion is curved toward a centroid of the flange contour shape [FIGURE 4].  FIGURE 1, which illustrates a perspective view of the stud pin, is reproduced below:

    PNG
    media_image1.png
    583
    435
    media_image1.png
    Greyscale

FIGURE 4, which illustrates a top view of the stud pin, is reproduced below:

    PNG
    media_image2.png
    390
    443
    media_image2.png
    Greyscale

As can be seen from FIGURE 4, the vertex angles are disposed respectively facing the recess portions and the number of vertex angles (i.e. six) is equal to the number of recess portions (i.e. six). 
	As to claim 1, It would have been obvious to one of ordinary skill in the art to provide a stud pin comprising a tip, body portion and a bottom flange incorporating Mori's design as shown in FIGURES 1-7 since it is well known / conventional per se, as evidenced by Ajovitta et al [FIGURES 1A, 1B, 4C and 5] and Eromaki [FIGURES 5, 15] to provide a stud pin for a tire comprising a tip, body portion and bottom flange so that anti slip of the tire is improved; it being noted that (A) Ajovitta et al teaches a stud pin having a body portion having a hexagon shape [e.g. FIGURE 5, paragraph 22] and (B) Eromaki teaches a stud pin having an elongated bottom flange [FIGURE 5].  Thus, one of ordinary skill in the art would have found it obvious to incorporate the design of Mori in a stud pin for a tire for the benefit of obtaining a real world / practical application of the design of Mori's stud pin.  It is emphasized that Mori's FIGURE 4 illustrates the vertex angles being disposed respectively facing the recess portions and the number of vertex angles (i.e. six) being equal to the number of recess portions (i.e. six).
	As to claims 2-4, Mori shows the flange contour shape of the bottom flange comprising protrusion portions between recess portions [FIGURE 4] and Mori also shows the body contour shape of the body portion and the flange contour shape of the bottom flange being provided such that distance L1 > distance L2.  
	As to claim 5, it would have been obvious to one of ordinary skill in the art to provide the stud pin incorporating Mori's design such that a ratio of a length of the long side of the smallest rectangle circumscribing the flange contour shape to a length of the short side of the smallest rectangle is greater than 1 and equal to or smaller than 1.5 since (1) Mori shows the bottom flange being slightly elongated so as to have long sides and short sides having different lengths [FIGURE 4] and optionally (2) Eromaki teaches providing a stud pin such that the bottom flange is essentially deviant from circular wherein R2 > R1 [paragraph 32, FIGURE 5].
	As to claim 6,  it would have been obvious to one of ordinary skill in the art to provide the stud pin incorporating Mori's design such that the first recess portion is a first arc shape, portions of the flange contour shape located on both sides of the first recess portions along an outer circumference of the flange contour shape and connected to the first recess portion each have a second arc shape curved away from the centroid of the flange contour shape, and the arc of the first arc shape has a greater radius of curvature than the arc of the second arc shape in view of the shape of the bottom flange illustrated in FIGURE 4 of Mori.  
	As to claims 8-10, see above comments for claims 4-6.
5)	Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US D811,323) in view of Ajovitta et al (US 2017/0368889) and Eromaki (US 2004/0163746) as applied above and further in view of Mironov et al (WO 99/56976).
	As to claims 7 and 11, it would have been obvious to one of ordinary skill in the art to install the elongated stud pin incorporating Mori's design in a tread portion of a tire such that a longitudinal direction of the flange contour shape parallel to the long sides faces a tire width direction since Mironov et al teaches installing elongated studs in a tread of a tire such that a longitudinal direction of the elongated stud is either oriented in the circumferential direction [FIGURE 14] or the tire width direction [FIGURE 15] to provide desired adhesion properties [translation].   
Remarks
6)	The remaining references are of interest.
7)	No claim is allowed.
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 27, 2022